Mr. Justice Gantt
delivered the opinion of the court,
The court have viewed in the same light as the judge below, the consequences flowing.from shops established for the sole purpose of vending whiskey and other ardent spirits ; but under existing circumstances, as these accounts appear to have been legally proved, they, think the nonsuits were improperly ordered.
Nott £5? McCord, (for Footman,) for the motion.
Glover, contra.
The cases are therefore to be reinstated on the docket for trial at the next court.
Justices1 Johnson, Huger, Nott and Colcock, concurred,